      Case
         Case
           1:15-md-02657-FDS
              MDL No. 2768 Document
                             Document
                                    423
                                      1727
                                         Filed
                                             Filed
                                               10/31/19
                                                   10/31/19
                                                          Page
                                                             Page
                                                               1 of12of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: STRYKER LFIT V40 FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2768



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the District of Massachusetts.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the District of Massachusetts with a stipulation or designation of the contents of the record to be
remanded.



                                                       FOR THE PANEL:
    Oct 31, 2019



                                                       John W. Nichols
                                                       Clerk of the Panel




                                                                            10/31/2019
   Case
      Case
        1:15-md-02657-FDS
           MDL No. 2768 Document
                          Document
                                 423
                                   1727
                                      Filed
                                          Filed
                                            10/31/19
                                                10/31/19
                                                       Page
                                                          Page
                                                            2 of22of 2




IN RE: STRYKER LFIT V40 FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                         MDL No. 2768



                             SCHEDULE FOR CRO


   TRANSFEREE          TRANSFEROR
 DIST DIV. C.A.NO.   DIST DIV. C.A.NO.    CASE CAPTION
  MA 1 17−12565      MIW 1 17−01029       Lewis v. Howmedica Osteonics Corp.
